UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6343


SHAWN DUPREE CORPENING,

                Petitioner - Appellant,

          v.

ALVIN KELLER, Secretary of the Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:10-cv-00255-RJC)


Submitted:   June 1, 2012                  Decided:    June 8, 2012


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Dupree Corpening, Appellant Pro Se.       Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Dupree Corpening seeks to appeal the district

court’s   order    denying    relief    on   his    28    U.S.C.       § 2254   (2006)

petition.     We    dismiss    the     appeal      for   lack     of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on   August   2,    2011.      The     notice      of    appeal    was     filed   on

February 9, 2012.       Because Corpening failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                           DISMISSED




                                        2